Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 29, 2022

                                      No. 04-21-00562-CR

                                        Yuri MEDINA,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR1596
                           Honorable Ron Rangel, Judge Presiding


                                         ORDER
       On May 13, 2022, we abated this case to the trial court and ordered the trial court to
conduct an abandonment hearing to determine whether appellant’s counsel has abandoned the
appeal and file its written findings of fact and conclusions of law on or before June 13, 2022.
However, the trial court has requested an extension of time to conduct the hearing. The request is
GRANTED.

        We ORDER the trial court to file its written findings of fact and conclusions of law with
the trial court clerk on or before July 29, 2022. We ORDER the trial court clerk to file a
supplemental clerk’s record in this court no later than ten days after the trial court files its
findings of fact and conclusions of law. We further ORDER the court reporter to file in this court
a supplemental reporter’s record of the hearing, along with copies of any documentary evidence
admitted, no later than twenty days after the date of the hearing.




                                                     _________________________________
                                                     Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of June, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court